








EXHIBIT 10.1


This agreement has been filed to provide investors with information regarding
its terms. It is not intended to provide any other factual information about the
Tennessee Valley Authority. The representations and warranties of the parties in
this agreement were made to, and solely for the benefit of, the other parties to
this agreement. The assertions embodied in the representations and warranties
may be qualified by information included in schedules, exhibits, or other
materials exchanged by the parties that may modify or create exceptions to the
representations and warranties. Accordingly, investors should not rely on the
representations and warranties as characterizations of the actual state of facts
at the time they were made or otherwise.


EXECUTION VERSION




















FEBRUARY 2020 MATURITY CREDIT AGREEMENT


Dated as of August 7, 2015


Among


TENNESSEE VALLEY AUTHORITY,
as the Borrower




BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer




BANK OF AMERICA, N.A.,
as a Lender


and


THE OTHER LENDERS PARTY HERETO




Arranged By:


BANK OF AMERICA MERRILL LYNCH
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITION AND ACCOUNTING
TERMS...............................................................................
1


1.01 Defined
Terms.........................................................................................................................................
1


1.02 Other Interpretive
Provisions..................................................................................................................
18


1.03 Accounting
Terms...................................................................................................................................
18


1.04 Times of
Day...........................................................................................................................................
19


1.05 Letter of Credit
Amounts........................................................................................................................
19


ARTICLE II THE COMMITMENTS AND
LOANS.........................................................................................
19


2.01
Loans.......................................................................................................................................................
19


2.02 Borrowings, Conversions and Continuation of
Loans............................................................................
19


2.03 Letter of
Credit........................................................................................................................................
21


2.04
Prepayments............................................................................................................................................
29


2.05 Termination or Reduction of Aggregate Commitments;
Availability.....................................................
29


2.06 Repayment of
Loans...............................................................................................................................
30


2.07
Interest....................................................................................................................................................
30


2.08
Fees.........................................................................................................................................................
31


2.09 Computation of Interest and
Fees...........................................................................................................
31


2.10 Evidence of
Debt....................................................................................................................................
31


2.11 Payments Generally; Administrative Agent’s
Clawback........................................................................
32


2.12 Sharing of Payments by
Lenders............................................................................................................
33


2.13 Cash
Collateral........................................................................................................................................
34


2.14 Defaulting of
Lenders.............................................................................................................................
35


ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY................................................................
37


3.01
Taxes.......................................................................................................................................................
37


3.02
Illegality..................................................................................................................................................
40


3.03 Inability to Determine
Rates...................................................................................................................
41


3.04 Increased
Costs.......................................................................................................................................
41


3.05 Compensation for
Losses........................................................................................................................
43


3.06 Mitigation Obligations; Replacement of
Lenders...................................................................................
43


3.07
Survival...................................................................................................................................................
44


ARTICLE IV CONDITION PRECEDENT TO
LOANS...................................................................................
44


4.01 Conditions to
Closing.............................................................................................................................
44


4.02 Conditions to All Credit
Extensions.......................................................................................................
45


ARTICLE V REPRESENTATIONS AND
WARRANTIES...............................................................................
46


5.01 Existence, Qualification and
Power........................................................................................................
46


5.02 Authorization; No
Contravention............................................................................................................
46


5.03 Governmental Authorization; Other
Consents........................................................................................
46


5.04 Binding
Effect.........................................................................................................................................
46


5.05 Financial Statements; No Material Adverse
Effect.................................................................................
46


5.06
Litigation.................................................................................................................................................
47


5.07 No
Default...............................................................................................................................................
47


5.08 Ownership of Property;
Liens.................................................................................................................
47


5.09 Environmental
Compliance....................................................................................................................
47




i

--------------------------------------------------------------------------------




5.10 Payment of Governmental
Charges........................................................................................................
48


5.11 ERISA
Compliance.................................................................................................................................
48


5.12 Margin Regulations; Investment Company
Act......................................................................................
48


5.13
Disclosure...............................................................................................................................................
49


5.14 Compliance with
Laws...........................................................................................................................
49


ARTICLE VI AFFIRMATIVE
COVENANTS..................................................................................................
50


6.01 Financial
Statements...............................................................................................................................
50


6.02 Certificates; Other
Information...............................................................................................................
51


6.03
Notices....................................................................................................................................................
52


6.04 Prepayment of
Obligations.....................................................................................................................
52


6.05 Preservation of Existence,
Etc................................................................................................................
52


6.06 Maintenance of
Properties......................................................................................................................
53


6.07 Maintenance of
Insurance.......................................................................................................................
53


6.08 Compliance of
Laws...............................................................................................................................
53


6.09 Books and
Records.................................................................................................................................
53


6.10 Inspection
Rights....................................................................................................................................
53


6.11 Use of
Proceeds......................................................................................................................................
54


6.12 Rates and
Charges...................................................................................................................................
54


6.13 Protection of Lender’s
Investment..........................................................................................................
54


ARTICLE VII NEGATIVE
CONVENANTS.....................................................................................................
55


7.01    Liens.......................................................................................................................................................
55


7.02    Indebtedness...........................................................................................................................................
55


7.03    Fundamental Changes;
Subsidiaries.......................................................................................................
55


7.04    Change in Nature of
Business.................................................................................................................
55


7.05    Use of
Proceeds.......................................................................................................................................
56


7.06    Sanctions.................................................................................................................................................
56


7.07    Anti-Corruption.......................................................................................................................................
56


ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES.............................................................................
56


8.01 Events of
Default....................................................................................................................................
56


8.02 Remedies Upon Event of
Default............................................................................................................
58


8.03 Application of
Funds..............................................................................................................................
59


ARTICLE IX ADMINISTRATIVE
AGENT......................................................................................................
60


9.01 Appointment and
Authority.....................................................................................................................
60


9.02 Rights and Obligations as a
Lender........................................................................................................
60


9.03 Exculpatory
Provisions...........................................................................................................................
61


9.04 Reliance by Administrative
Agent..........................................................................................................
61


9.05 Delegation of
Duties...............................................................................................................................
62


9.06 Resignation of Administrative
Agent......................................................................................................
62


9.07 Non-Reliance on Administrative Agent and Other
Lenders...................................................................
63


9.08 No Other Duties;
Etc..............................................................................................................................
63


9.09 Administrative Agent May File Proofs of
Claim....................................................................................
63


ARTICLE X
MISCELLANEOUS......................................................................................................................
64


10.01 Amendments,
Etc..................................................................................................................................
64


10.02 Notices and Other Communications; Facsimile
Copies.......................................................................
65


10.03 No Waiver; Cumulative
Remedies........................................................................................................
67


10.04 Expenses; Indemnity; and Damage
Waiver..........................................................................................
68






ii

--------------------------------------------------------------------------------




10.05 Payments Set
Aside…………………………………….......................................................................
70


10.06 Successors and
Assigns.…………………………………………………............................................
70


10.07 Treatment of Certain Information;
Confidentiality.…………………….……………………….........
74


10.08 Set-off.…………………………………………………………………………………………..........
74


10.09 Interest Rate Limitation.……………………………………………………………………...............
75


10.10 Counterparts; Integration; Effectiveness.………………..……………………………………...........
75


10.11 Survival of Representations and
Warranties.………………………………………………................
75


10.12
Severability.………………………………………………………………..........................................
76


10.13 Replacement of Lenders.……………………………………………………………………..............
76


10.14
[Reserved].……………………………………………………………................................................
77


10.15 Governing Law; Jurisdiction; Etc.…………………………………………………………................
77


10.16 Waiver of Right to Trial by
Jury.……………………………………………..........……….................
78


10.17 USA PATRIOT Act Notice.……………………………………………………….........…….............
78


10.18 Statement of Borrower regarding the Bankruptcy Code of the United
States.……….........…………
78


10.19 No Advisory or Fiduciary
Responsibility.………………………………............................................
78


10.20 Electronic Execution of Assignments and Certain Other
Documents.………………….....................
79


10.21 TVA Related
Provisions.…………………………………...................................................................
79








































iii

--------------------------------------------------------------------------------






SCHEDULES


1.01    Pricing Grid
2.01    Commitments and Applicable Percentages
2.03    Existing Letter of Credit
7.01    Other Permitted Liens
10.02    Certain Addresses for Notices


EXHIBITS


2.02    Form of Loan Notice
2.10    Form of Note
10.06    Form of Assignment and Assumption
10.21    Certification for Contracts, Grants, Loans, and Cooperative Agreements

















































































iv

--------------------------------------------------------------------------------




FEBRUARY 2020 MATURITY CREDIT AGREEMENT


This FEBRUARY 2020 MATURITY CREDIT AGREEMENT is entered into as of August 7,
2015 among TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency and
instrumentality of the United States of America (the “Borrower”), the Lenders
(defined herein) and BANK OF AMERICA, N.A., as a Lender and as Administrative
Agent and L/C Issuer.


The Borrower has requested that the Lenders provide $500 million in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.


To the extent that any Credit Extension (as defined below) constitutes bonds,
notes or other evidences of indebtedness for purposes of the TVA Act (defined
below) then such Credit Extension is issued pursuant to Section 15d of the TVA
Act.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 10.02(e).


“Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders. The amount of the Aggregate Commitments in effect on the Closing Date
is FIVE HUNDRED MILLION DOLLARS ($500,000,000).


“Agreement” means this February 2020 Maturity Credit Agreement.


“Annual Financial Statements” means the balance sheet of the Borrower as of the
end of the fiscal year ended September 30, 2014, and the related statements of
income and cash flows for such fiscal year.



--------------------------------------------------------------------------------




“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules and regulations of any jurisdiction applicable to
the Borrower and its Subsidiaries concerning or relating to bribery or
corruption.


“Anti-Money Laundering Laws” means all applicable laws, rules and regulations
relating to terrorist financing or money laundering, including the U.S. Money
Laundering Control Act of 1986 (18 U.S.C. 1956-67) and the U.S. Bank Secrecy
Act, as amended by the USA PATRIOT Act.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14; provided that if the Commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means, for any day, the applicable percentage per annum equal
to the percentage set forth on Schedule 1.01 determined by reference to the
pricing level containing the lowest of (a) the Rating from S&P and (b) the
Rating from Moody’s, in each case corresponding to such Base Rate Loan or LIBOR
Rate Loan; provided, however, if there is a split in Ratings between Moody’s and
S&P and (i) the two Ratings differ by one pricing level, the lower level will
apply, or (ii) the two Ratings differ by more than one level, one level higher
than the lower Rating will apply. Each change in the Applicable Rate shall be
effective on and as of the date of such change and shall be applicable to all
existing Credit Extensions and to any new Credit Extensions made on the date
thereof.


“Appropriation Investment” means, in any fiscal year, that part of the
Borrower’s total investment assigned to power as of the beginning of the fiscal
year (including both completed plant and construction in progress) which has
been provided from appropriations or by transfers of property from other United
States Government agencies without reimbursement by the Borrower, less
repayments of such Appropriation Investment made under the TVA Act, under Title
II of the Government Corporations Appropriation Act of 1948, 61 Stat. 576-577
(1947) or under other applicable legislation.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any of its designated Affiliates), in its
capacity as sole lead arranger and bookrunner.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 10.06 or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent and the Borrower.


“Auto Borrow Agreement” has the meaning specified in Section 2.02(f).

2

--------------------------------------------------------------------------------




“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).


“Availability Notice” has the meaning specified in Section 2.05(b).


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one and one-half of one percent (1.5%), (b)
the LIBOR Rate plus one and one-half of one percent (1.5%) and (c) the Prime
Rate; provided, if Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Board” means the Board of Directors of the Borrower.


“Bond Anticipation Obligations” means Evidences of Indebtedness and renewals
thereof to be paid from the proceeds of a series of bonds previously authorized
when issued or from other funds that may be available for that purpose.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period, made by
each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the LIBOR market.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower at such time.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, as collateral for the L/C Obligations or obligations of
Lenders to fund participations in respect of L/C Obligations, account balances
or, if the L/C Issuer shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.




    

3

--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided, however, for purposes of this
Agreement, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
Basel III and all requests, rules, guidelines, directives and interpretations
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines, directives and interpretations promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case are deemed to have
gone into effect and to have been adopted after the date of this Agreement and
are thereby deemed to be “Changes in Law”.


“Closing Date” means the date hereof.


“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 and purchase participations in L/C Obligations
pursuant to Section 2.03(a) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


“Commitment Fee” has the meaning specified in Section 2.08(a).


“Commitment Termination Notice” has the meaning specified in Section
2.05(a)(ii).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Ceiling Availability” means the amount equal to the limitation on
indebtedness set forth in Section 15(d) of the TVA Act less the Outstanding
Amount of all L/C Obligations.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.



4

--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
and until waived or cured in accordance with this Agreement, be an Event of
Default.


“Default Rate” means (a) with respect to any Loan, the interest rate (including
any Applicable Rate and any applicable Liquidity Premium) otherwise applicable
to such Loan plus two percent (2%) per annum, (b) with respect to the Letter of
Credit Fees, a rate equal to the sum of (i) the Applicable Rate plus (ii) two
percent (2%) per annum, and (c) with respect to any other Obligation, an
interest rate equal to the sum of (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws.


“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject or target of
comprehensive Sanctions.


“Dollar” and “$” mean lawful money of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Environmental Laws” means to the extent relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public sewer systems: any and all
applicable federal, state, local and foreign statutes, laws, regulations,
ordinances, rules or judgments; any and all applicable administrative orders,
decrees, permits, concessions, grants, franchises, licenses or agreements made
with or issued by any Governmental Authority; and any and all applicable
governmental restrictions.
    
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment

5

--------------------------------------------------------------------------------




or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (g) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.


“Event of Default” has the meaning specified in Section 8.01.


“Evidences of Indebtedness” means all bonds, notes and other evidences of
indebtedness issued by the Borrower pursuant to the TVA Act to assist in
financing its Power Program including any evidences of indebtedness resulting
from borrowings from the Treasury, but not the Appropriation Investment.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law occurring after such
Foreign Lender becomes a party hereto) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to

6

--------------------------------------------------------------------------------




such withholding tax pursuant to Section 3.01(a)(ii) or (c) and (e) any U.S.
federal withholding taxes imposed pursuant to FATCA.


“Existing Credit Agreement” means the April 2018 Maturity Credit Agreement dated
as of April 5, 2013 among the Borrower, the lenders identified therein and Bank
of America, as administrative agent, as amended from time to time.


“Existing Indebtedness” has the meaning specified in Section 4.01(f).


“Existing Letter of Credit” means the Letter of Credit outstanding on the
Closing Date and identified on Schedule 2.03.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471 (b) (1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one-hundredth of one percent (1/100
of 1%)) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letter” means the letter agreement dated as of the Closing Date between the
Borrower and the Administrative Agent.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
    

7

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, including, without
limitation, Financial Accounting Standards Board Statement No. 71, Accounting
for the Effects of Certain Types of Regulation, consistently applied and as in
effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Gross Power Revenues” means the gross revenues from the Borrower’s Power
Program including, revenues from the disposition of power (including that used
by the Borrower for construction and in its programs other than its Power
Program), from rental of Power Properties and from investment of funds derived
from or pertaining to the Borrower’s Power Program.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or any Loan made pursuant to the Auto Borrow Agreement, the last
Business Day of each calendar quarter and the Maturity Date.


“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(in each case, subject to availability), as selected by the Borrower in its Loan
Notice; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

8

--------------------------------------------------------------------------------




(iii)    no Interest Period shall extend beyond the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower or in favor of the L/C Issuer and relating to
such Letter of Credit.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
binding administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable binding administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit or any successor issuer of Letters of Credit.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” means each of Bank of America and the other Persons identified as a
“Lender” on the signature pages hereto and its successors and assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which may include any Affiliate of such Lender or any
domestic or foreign branch of such Lender or such affiliate. Unless the context
otherwise requires each reference to a Lender shall include its applicable
Lending Office.



9

--------------------------------------------------------------------------------




“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letter of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date.


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments or (b) $500 million. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.


“LIBOR Base Rate” means:


(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Bloomberg (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published by Bloomberg (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;


provided, that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) notwithstanding the
foregoing, in the event the LIBOR Base Rate would be less than zero percent
pursuant to the foregoing clauses (a) or (b), for purposes of this Agreement,
the LIBOR Base Rate shall be zero percent.


“LIBOR Rate” means (a) for any Interest Period with respect to any LIBOR Rate
Loan, a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (i) the LIBOR Base Rate for such LIBOR Rate Loan
for such Interest Period by (ii) one minus the LIBOR Reserve Percentage for such
LIBOR Rate Loan for such Interest Period and (b) for any day with respect to any
Base Rate Loan bearing interest at a rate based on the LIBOR Rate, a rate per
annum determined by the Administrative Agent to be equal to the quotient
obtained by dividing (i) the LIBOR Base Rate for such Base Rate Loan for such

10

--------------------------------------------------------------------------------




day by (ii) one minus the LIBOR Reserve Percentage for such Base Rate Loan for
such day.


“LIBOR Rate Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “LIBOR Base Rate”.


“LIBOR Reserve Percentage” means, for any day, the reserve percentage (expressed
as a decimal, carried out to five (5) decimal places) in effect on such day,
whether or not applicable to any Lender, under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
LIBOR Rate for each outstanding LIBOR Rate Loan and each outstanding Base Rate
Loan bearing interest at a rate based on the LIBOR Rate shall be adjusted
automatically as of the effective date of any change in the LIBOR Reserve
Percentage.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Liquidity Premium” means, for any day, the following percentages per annum
based upon the Notice Period and the principal amount of any Borrowing, any
conversion of Loans from one Type to the other and any continuation of LIBOR
Rate Loans:


Notice Period
Liquidity Premium
 
 
Same Day
0.05%
One Day
0.05%
Two or More Days
0.00%



The Liquidity Premium shall apply to each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBOR Rate Loans. As used
herein, “Notice Period” means the period equal to the number of Business Days
notice that the Borrower provides to the Administrative Agent pursuant to
Section 2.02 prior to the date of the applicable Borrowing, conversion or
continuation (any such notice provided after 1:00 pm on any Business Day shall
for purposes hereof be deemed to have been provided on the immediately
succeeding Business Day). If the Borrower fails to give a timely notice
requesting a conversion or continuation of an outstanding Loan and such Loan is
converted to, or continued as, a LIBOR Rate Loan with an Interest Period of one
month pursuant to Section 2.02, then, for purposes of the Liquidity Premium, the
Borrower shall be deemed to have given same day notice for such conversion or
continuation.


“Loan” has the meaning specified in Section 2.01.


“Loan Documents” means this Agreement, each Note, each Issuer Document and the
Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans, in
each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system

11

--------------------------------------------------------------------------------




as shall be approved by the Administrative Agent) appropriately completed and
signed by a Responsible Officer of the Borrower.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower; (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document. The parties agree that a downgrade of the S&P
Debt Rating or the Moody’s Debt Rating shall not itself constitute a Material
Adverse Effect.


“Maturity Date” means February 1, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Moody’s Debt Rating” means, at any time, the rating (if any) assigned to the
Borrower’s senior unsecured long term non-credit enhanced debt by Moody’s.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Power Proceeds” means the remainder of the Borrower’s Gross Power Revenues
after deducting the costs of operating, maintaining and administering its Power
Properties and payments to states and counties in lieu of taxes, but before
deducting depreciation accruals or other charges representing the amortization
of capital expenditures, plus the net proceeds of the sale or other disposition
of any power facility or interest therein.


“Non-Consenting Lender” has the meaning specified in Section 10.13.


“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).


“Note” has the meaning specified in Section 2.10.


“Nuclear Decommissioning Trust” means the Nuclear Decommissioning Trust
established by the Borrower to fund the future decommissioning of nuclear power
facilities operated by the Borrower.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.



12

--------------------------------------------------------------------------------




“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.


“Permitted Liens” means any of the following:


(a)    Liens pursuant to any Loan Document;


(b)     the pledge by the Borrower of Net Power Proceeds (as defined under the
Power Resolution) to secure bonds, notes and other evidences of indebtedness
issued under the Power Resolution;


(c)    Liens existing on the date hereof and listed on Schedule 7.01;


(d)    Liens for taxes (other than Liens imposed under ERISA), assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;



13

--------------------------------------------------------------------------------




(e)    Liens imposed under Law, including statutory Liens of landlords and Liens
of carriers, warehousemen, mechanics, materialmen and suppliers, and Liens
imposed pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;


(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, Pension Plan, Nuclear
Decommissioning Trust and other social security legislation, other than any Lien
imposed by ERISA;


(g)    deposits to secure the performance of bids, trade contracts and leases
(other than indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;


(h)    easements, rights-of-way, restrictions, licenses, permits and other
similar encumbrances affecting real property which, in the aggregate, do not
materially interfere with the ordinary conduct of the Borrower’s power program;


(i)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not in excess of the Threshold Amount
(except to the extent covered by independent third-party insurance as to which
the insurer has acknowledged in writing its obligation to cover), unless any
such judgment remains undischarged for a period of more than thirty consecutive
days during which execution is not effectively stayed;


(j)    Liens securing Indebtedness incurred to provide funds for the
construction, acquisition, enlargement, improvement, replacement, operation and
maintenance of the Borrower’s power system; provided that (i) such Liens do not
at any time encumber any property other than (A) the property financed by such
indebtedness, (B) supporting and other related facilities, including without
limitation, facilities that are shared or used in common by multiple units or
facilities and that are necessary for or otherwise used in the operation of the
property being financed and (C) other property to the extent such Liens would
otherwise be Permitted Liens, (ii) the indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition and (iii) such Liens attach to such property
concurrently with or within one year after (A) the later of the completion of
such construction or commencement of full operation of such property or (B)
ninety (90) days from the acquisition thereof, as applicable;


(k)    leases, subleases, licenses or easements involving real or personal
property, whether or not the economic equivalent of a sale, where the Borrower
obtains a sublease, service contract or other arrangements giving the Borrower a
right to the output or use of related property which is the subject of such
lease, sublease, license or easement (“Lease Transactions”), and Liens granted
in such leaseholds, subleaseholds, licenses or easements in connection with such
Lease Transactions;


(l)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower;



14

--------------------------------------------------------------------------------




(m)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(n)    Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to sales of
receivables, provided that such Liens are limited to the receivables and related
property actually sold;


(o)    Liens deemed to exist in connection with investments in repurchase
agreements;


(p)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(q)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(r)    Liens of sellers of goods to the Borrower arising under Article 2 of the
Uniform Commercial Code or similar provisions of applicable Law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;


(s)    Liens existing on property at the time of the acquisition thereof by the
Borrower, provided that such Liens are not created in contemplation of such
acquisition;


(t)    any renewals or extensions of any Liens permitted under (b), (c), (j), or
(k) above, provided that (i) any renewal or extension is limited to the property
subject to such Lien, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect to the Lien
is not changed and (iv) any renewal or extension of any indebtedness secured or
benefited thereby is not prohibited by Section 7.02; and


(u)    other Liens provided that the aggregate principal amount of the
obligations secured by such Liens shall not exceed 10% of the total assets of
the Borrower as set forth in the most recent financial statements of the
Borrower delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Power Assets” or “Power System Assets” means all objects and rights of value
owned by the Borrower or entrusted to it as agent of the United States, which
are derived from or pertain to its Power Program, including, but not by way of
limitation, cash and temporary investments of cash; accounts and notes
receivable; inventories of materials and supplies; land, structures, machinery
and equipment; and prepaid expenses or other costs incurred for the benefit of
future operations.



15

--------------------------------------------------------------------------------




“Power Program” means all of the Borrower’s activities relating to the
generation, acquisition, transmission, distribution and disposition of power and
to the construction, acquisition, leasing, operation, maintenance,
administration, disposition and rental of properties which are used or held for
use therefor, including multiple-purpose properties in the proportion that
multiple-purpose costs are allocated to power (hereinafter referred to as the
“Power Properties”).


“Power Properties” has the meaning set forth in the definition of “Power
Program”.


“Power Resolution” means the Basic Tennessee Valley Authority Power Bond
Resolution.


“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.


“Public Lender” has the meaning specified in Section 6.02.


“Ratings” means the S&P Debt Rating and/or the Moody’s Debt Rating.


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


“Responsible Officer” means the Chief Financial Officer, the Treasurer, the
Director, Corporate Finance, or the Director, Treasury Management, of the
Borrower and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the Borrower so designated in writing by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary action on the part of the Borrower and such Responsible Officer
shall be conclusively presumed to have acted on behalf of the Borrower. To the
extent requested by the

16

--------------------------------------------------------------------------------




Administrative Agent, each Responsible Officer will provide an incumbency
certificate, in form and substance reasonably satisfactory to the Administrative
Agent.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Designated Jurisdiction or
(c) any Person owned or controlled by any Person described in the above clauses.


“Sanctions” means any economic or financial sanction administered or enforced by
the United States Government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, any European Union member state or other relevant
sanctions authority.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.


“S&P Debt Rating” means, at any time, the rating (if any) assigned to the
Borrower’s senior unsecured long term non-credit enhanced debt by S&P.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $1 billion.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Loans and all
L/C Obligations.


“Treasury” means the United States Department of the Treasury.


“TVA Act” means the Tennessee Valley Authority Act of 1933.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Voting Stock” means, with respect to any Person, capital stock or other
ownership and equity interests issued by such Person the holders of which are
ordinarily, in the absence of contingencies, entitled

17

--------------------------------------------------------------------------------




to vote for the election of directors (or persons performing similar functions)
of such Person, even though the right so to vote has been suspended by the
happening of such a contingency.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Annual Financial Statements.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in

18

--------------------------------------------------------------------------------




GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


1.04    Times of Day; Rates.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as then applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR
Base Rate” or with respect to any comparable or successor rate thereto.


1.05    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


ARTICLE II


THE COMMITMENTS AND LOANS


2.01    Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing of
Loans, (a) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments and (b) the aggregate Outstanding Amount of Loans of any Lender plus
such Lender’s Applicable Percentage of the aggregate Outstanding Amount of L/C
Obligations shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Loans may be Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as further provided herein.




2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) on the requested
date of any Borrowing of Base Rate

19

--------------------------------------------------------------------------------




Loans. Except as provided in Section 2.03(c), each Borrowing of, conversion to
or continuation of Loans shall be in a principal amount of $50,000 or a whole
multiple of $1,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of LIBOR Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii)
the principal amount of Loans to be borrowed, converted or continued, (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loan shall be made as, converted to, or continued as, a
LIBOR Rate Loan with an Interest Period of one month. Any such automatic
conversion to a LIBOR Rate Loan with an Interest Period of one month shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loan. If the Borrower requests a Borrowing of,
conversion to, or continuation of LIBOR Rate Loans in any Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to a LIBOR Rate Loan with an Interest
Period of one month as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to a Borrowing of Loans is given by the
Borrower there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.


(c)    During the existence of a Default, the Required Lenders may demand that
any or all of the then outstanding LIBOR Rate Loans be converted immediately to
Base Rate Loans.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to Loans (for
purposes hereof, LIBOR Rate Loans with separate or different Interest Periods
will be considered as separate Loans even if their Interest Periods expire on
the same date).



20

--------------------------------------------------------------------------------




(f)    So long as Bank of America is the only Lender, in order to facilitate the
borrowing of Loans, the Borrower and Bank of America may mutually agree to enter
into an auto borrow agreement in form and substance satisfactory to Bank of
America and the Borrower (the “Auto Borrow Agreement”) providing for the
automatic advance by Bank of America of Loans under the conditions set forth in
the Auto Borrow Agreement, subject to the conditions set forth herein. At any
time an Auto Borrow Agreement is in effect, advances under the Auto Borrow
Agreement shall be deemed Loans for all purposes hereof, except that Borrowings
of Loans under the Auto Borrow Agreement shall be made in accordance with the
Auto Borrow Agreement. For purposes of determining the Total Revolving
Outstandings at any time during which an Auto Borrow Agreement is in effect, the
Outstanding Amount of all Loans shall be deemed to be the sum of the Outstanding
Amount of Loans at such time plus the maximum amount that could be borrowed
under such Auto Borrow Agreement at such time.


2.03    Letter of Credit.


(a)    Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Loans of any Lender plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Commitment and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. The Existing Letter of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)    the expiry date of such requested Letter of Credit would occur more than
364 days after the date of issuance or last extension; or


(B)    the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date, unless the Lenders have approved such expiry date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C

21

--------------------------------------------------------------------------------




Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(D)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit to increase or decrease the amount of such Letter of Credit more
frequently than five times per calendar month.


(vii)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letter of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least three (3)
Business Days (or such later date and time as the Administrative Agent and

22

--------------------------------------------------------------------------------




the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.


(iii)    [Reserved].


(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or

23

--------------------------------------------------------------------------------




the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.


(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Commitments. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.



24

--------------------------------------------------------------------------------




(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, the Termination of the Commitments or the
Expiration of the applicable Letter of Credit; (C) any adverse change in the
condition (financial or otherwise) of the Borrower; (D) any breach of any Loan
Document by any party thereto; (E) any violation or asserted violation of Law by
any Lender or any Affiliate thereof; (F) the failure of any Lender to perform
its obligations hereunder; (G) any amendment to or extension of an issued and
outstanding Letter of Credit; or (H) any other circumstance, occurrence, event
or condition whatsoever, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.



25

--------------------------------------------------------------------------------




(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;


(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other

26

--------------------------------------------------------------------------------




representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary; provided, however, that anything in this sentence to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence.

27

--------------------------------------------------------------------------------




(g)    [Reserved].


(h)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to the Existing Letter of Credit), the rules of the ISP shall apply
to each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall
not be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a justification where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Rate
times the daily amount available to be drawn under each Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.05.
Letter of Credit Fees shall be computed on a quarterly basis in arrears and
shall be due and payable in arrears on the first Business Day of each calendar
quarter, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.


(i)    The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee equal to the rate set forth in the Fee Letter times the daily
amount available to be drawn under each Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05. Such fronting fee shall be computed on the daily amount available to be
drawn under each Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be due and payable in arrears on the first Business Day of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.


(ii)    The Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit at the rates set forth in the Fee Letter. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

28

--------------------------------------------------------------------------------






(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04    Prepayments.


(a)    Voluntary Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of LIBOR Rate Loans and
(2) on the date of prepayment of Base Rate Loans; and (ii) any such prepayment
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBOR Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.


(b)    Mandatory Prepayments of Loans. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess. Prepayments shall be
applied first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.04(b) and
Section 2.05(a)(ii) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.


2.05    Termination or Reduction of Aggregate Commitments; Availability.


(a)    Termination or Reduction of Aggregate Commitments.


(i)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, then the Letter of Credit Sublimit shall automatically be
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued with respect thereto until the effective date of any
termination or reduction of the Aggregate Commitments shall be paid on the
effective date of such termination or reduction.







29

--------------------------------------------------------------------------------




(ii)    Mandatory. If at any time the Moody’s Debt Rating is reduced to lower
than Baa1 and the S&P Debt Rating is reduced to lower than BBB+, the Required
Lenders may, in their sole discretion, upon written notice to the Borrower (the
“Commitment Termination Notice”), terminate the Aggregate Commitments and
require the prepayment of the Loans and other Obligations in full and Cash
Collateralization of all L/C Obligations on the date ninety (90) days after the
effective date of the Commitment Termination Notice, which can be given only
within sixty (60) days of the effective date of such reduction in the Moody’s
Debt Rating and S&P Debt Rating.


(b)    Availability. Notwithstanding any provision in this Agreement or any
other Loan Document to the contrary, if at any time (i) either the Moody’s Debt
Rating is reduced to lower than Baa1 or the S&P Debt Rating is reduced to lower
than BBB+ and (ii) the Required Lenders provide a notice to the Borrower
restricting the availability of new Credit Extensions (the “Availability
Notice”), then the Borrower shall not be permitted to request, and the Lenders
shall not be obligated to make, any new Credit Extensions (although the Borrower
shall be permitted to continue and convert existing Credit Extensions); provided
that so long as the Required Lenders have delivered the Availability Notice to
the Borrower but have not delivered the Commitment Termination Notice to the
Borrower, the Borrower shall be permitted to request, and the Lenders shall be
obligated to make, new Credit Extensions upon the occurrence of one of the
following: (i) the Moody’s Debt Rating is raised to Baa1 or higher and the S&P
Debt Rating is raised to BBB+ or higher or (ii) the Required Lenders consent to
making new Credit Extensions.


2.06    Repayment of Loans.


(a)    The Borrower shall repay to the Administrative Agent, for the account of
the Lenders, the principal amount of each Loan outstanding on the earlier to
occur of (i) the date 364 days after such Loan is made and (ii) the Maturity
Date.


(b)    The Borrower shall repay to the Administrative Agent, for the account of
the Lenders, the principal amount of each outstanding Loan deemed made pursuant
to Section 2.03(c) and each outstanding L/C Borrowing on the earlier to occur of
(i) the date 364 days after such Letter of Credit is issued and (ii) the
Maturity Date.


2.07    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each LIBOR Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the LIBOR Rate for
such Interest Period plus (B) the Applicable Rate plus (C) the applicable
Liquidity Premium; (ii) each Base Rate Loan (other than Borrowings pursuant to
the Auto Borrow Agreement) shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of (A) the Base Rate plus (B) the Applicable Rate plus (C) the
applicable Liquidity Premium; and (iii) each Loan made pursuant to the Auto
Borrow Agreement shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of (A)
the rate based on clause (b) of the definition of “LIBOR Base Rate” plus (B) the
Applicable Rate plus (C) the applicable Liquidity Premium.


(b)    (i)    If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.



30

--------------------------------------------------------------------------------




(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08    Fees.


(a)    The Borrower shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) equal to the product of the (i) Applicable Rate times (ii) the
actual daily amount by which the Aggregate Commitments exceed the Total
Revolving Outstandings, subject to adjustment as provided in Section 2.14. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable in arrears on the first Business Day of
each calendar quarter, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any calendar quarter, the actual daily amount shall be computed and multiplied
by the Applicable Rate separately for each period during such calendar quarter
that such Applicable Rate was in effect.


(b)    Fee Letter. The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.09    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.


2.10    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Any failure to so record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall

31

--------------------------------------------------------------------------------




control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit 2.10 (a “Note”). Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.


2.11    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount

32

--------------------------------------------------------------------------------




of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).


(e)    Funding Source. Subject to Section 3.06(a), nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.


2.12    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations

33

--------------------------------------------------------------------------------




held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and sub-participations in L/C Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.13 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in L/C Obligations to any assignee or participant,
other than to the Borrower (as to which the provisions of this Section shall
apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.13    Cash Collateral.


(a)    Certain Credit Support Events. If (i) either (A) the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (B) as of the Letter of Credit
Expiration Date any L/C Obligation for any reason remains outstanding and (ii)
the Administrative Agent shall have provided ten (10) days prior written notice
to the Borrower, then the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the L/C Issuer, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.14(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. Such Cash Collateral shall be
invested in non-interest bearing deposit accounts, in the case of Cash
Collateral provided by a Lender, and shall be invested in such investments as
the Administrative Agent and the Borrower shall agree, in the case of Cash
Collateral provided by the Borrower. The account records for such deposit
accounts shall clearly indicate that the Cash Collateral is held as collateral
and owned by the Borrower (or, in the case of Cash Collateral provided by a
Lender, such Lender). The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as

34

--------------------------------------------------------------------------------




collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or any other
provision of this Agreement in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that (x) Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.13 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


2.14    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder; third, if so determined by the Administrative Agent or requested by
the L/C Issuer, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest

35

--------------------------------------------------------------------------------




bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the L/C Issuer as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the L/C Issuer
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (B) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(i).


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Sections 2.03,
the Applicable Percentage of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.


(v)    Termination of Commitment of Defaulting Lender. The Borrower may
terminate the Commitment of such Defaulting Lender and thereby reduce the
Commitments by the amount of such Defaulting Lender’s Commitment; provided that
(A) no Default has occurred and is continuing, (B) the Administrative Agent
consents thereto in writing and (C) the Borrower shall pay to such Defaulting
Lender on the date of termination of such Defaulting Lender’s Commitment an
amount equal to 100% of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to such
Defaulting Lender hereunder and under the other Loan Documents (including any
amounts under Section 3.05).


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect

36

--------------------------------------------------------------------------------




to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


2.15    Extension of the Termination Date.


The Borrower may request extensions of the Maturity Date from time to time after
the date hereof by notice to the Administrative Agent. Any such requested
extension shall only be effective with the written consent of each Lender and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Borrower.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes - Obligation to Withhold: Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)    If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.



37

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Tax Indemnification.


(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within ten days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and do hereby, indemnify and shall make payment
in respect thereof within ten days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender or the L/C
Issuer (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) and (y) the Administrative Agent and the
Borrower, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and the L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority, as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.



38

--------------------------------------------------------------------------------




(e)    Status of Lenders: Tax Documentation.


(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States


(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed copies of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;


(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(I)    executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,


(II)    executed copies of Internal Revenue Service Form W-8ECI,


(III)    executed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation, or



39

--------------------------------------------------------------------------------




(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable;


(C)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary




for the Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


(iii)    Each Lender shall promptly notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.


(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines in its sole discretion exercised in good faith that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay

40

--------------------------------------------------------------------------------




the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the L/C Issuer in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans or Base
Rate Loans whose interest is determined by reference to the LIBOR Rate, or to
determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions after the Closing Date
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (a) any obligation of such
Lender to make or continue LIBOR Rate Loans or to convert Base Rate Loans to
LIBOR Rate Loans shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), have the option to either prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBOR Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.03    Inability to Determine Rates.


If in connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the LIBOR market for the applicable
amount and Interest Period of such LIBOR Rate Loan or (ii)  adequate and
reasonable means do not exist for determining the LIBOR Base Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan or in
connection with an existing or proposed Base Rate Loan or (b) the Required
Lenders determine that for any reason the LIBOR Base Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended (to the extent of the affected LIBOR Rate Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Rate component of the Base Rate,
the

41

--------------------------------------------------------------------------------




utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may (1) revoke any pending request for a Borrowing, conversion or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or (2) prepay any affected Loans, including accrued
interest. If the Borrower fails to do (1) or (2) above, the Borrower’s request
will be deemed to have converted into a request for a Borrowing of Base Rate
Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the affected Loans, in which case, such
alternative rate of interest shall apply with respect to the affected Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the affected Loans under clause (a) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the affected Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
L/C Issuer;


(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, continuing, converting into or maintaining any Loan whose rate is
determined by reference to the LIBOR Base Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

42

--------------------------------------------------------------------------------






(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or Letters of
Credit issued by the L/C Issuer to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)    Certificates for Reimbursement. Each Lender or the L/C Issuer that
desires compensation under this Section 3.04 shall notify the Borrower of the
occurrence of the event entitling such Lender or the L/C Issuer to compensation
pursuant to this Section 3.04 as promptly as is practicable, and in no event
later than one hundred twenty (120) days after the date of the occurrence of
such event. Each Lender or the L/C Issuer shall be entitled to compensation with
respect to such event under this Section 3.04 only for compensation accruing as
a result of such event during the period one hundred twenty (120) days prior to
the date such Lender or the L/C Issuer provides notice to the Borrower pursuant
to the foregoing sentence. Payment by the Borrower pursuant to this Section 3.04
shall be made within thirty (30) days from the date such Lender or the L/C
Issuer makes written demand therefore (submitted through the Administrative
Agent) which demand shall be accompanied by a certificate describing in
reasonable detail the basis and calculation thereof and certifying further that
the method used to calculate such amount is fair and reasonable.


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13 (other than as a result of a request by the Borrower to replace
a Defaulting Lender);


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding lost profits). The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.





43

--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Base Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the LIBOR market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan was in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.


ARTICLE IV


CONDITIONS PRECEDENT TO LOANS


4.01    Conditions to Closing.


This Agreement shall be effective as of the Closing Date upon satisfaction of
each of the following conditions precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the Notes, each properly executed by a
Responsible Officer and, in the case of this Agreement, by each Lender.


(b)    Opinion of Counsel. Receipt by the Administrative Agent of favorable
opinion of legal counsel to the Borrower, addressed to the Administrative Agent
and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

44

--------------------------------------------------------------------------------




(c)    No Material Adverse Effect. There shall not have occurred since September
30, 2014 any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.


(d)    Resolutions, Etc. Receipt by the Administrative Agent of such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents.


(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer certifying that the conditions specified in
Section 4.01(c) and Sections 4.02(a) and (b) have been satisfied.


(f)    Refinance of Existing Indebtedness. The Borrower shall have repaid all
outstanding indebtedness under the Existing Credit Agreement (“Existing
Indebtedness”) and terminated all commitments to extend credit with respect to
the Existing Indebtedness.


(g)    Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.


(h)    Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


4.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of LIBOR Rate Loans) is subject to the following conditions
precedent:


(a)    The representations and warranties of the Borrower contained in Article V
(other than Section 5.05(d)) or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.


(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds thereof.


(c)    In the case of a Borrowing, the Administrative Agent shall have received
a Loan Notice in accordance with the requirements hereof.



45

--------------------------------------------------------------------------------




(d)    In the case of a L/C Credit Extension the Administrative Agent and the
L/C Issuer shall have received a Letter of Credit Application in accordance with
the requirements hereof.


(e)    The Borrower shall have delivered to the Administrative Agent (i)
resolutions of the board of directors of the Borrower authorizing such Credit
Extension which resolutions shall be certified by the secretary or an assistant
secretary of the Borrower as being in full force and effect as of the date of
such Request for Credit Extension and (ii) if such resolutions limit the
aggregate amount of borrowings by the Borrower under all of its credit
facilities with one or more financial institutions, a certificate of an
authorized officer of the Borrower demonstrating that after giving effect to
such Credit Extension the aggregate amount of borrowings by the Borrower under
all of its credit facilities with one or more financial institutions shall not
exceed such limit.


(f)    The Borrower shall have delivered, and the Administrative Agent shall
have approved (such approval not to be unreasonably withheld or delayed),
evidence that the requirements of Section 15d of the TVA Act are satisfied.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Rate Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01    Existence, Qualification and Power.


The Borrower (a) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or use
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (b) to the
extent applicable to an agency of the United States, is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease, use or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a)(i) or (b), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary action, and do not (a) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any Contractual Obligation to which
the Borrower is a party or affecting the Borrower or any of its properties or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or its property is subject; or (b) violate
any Law (including, without limitation, the TVA Act and Regulation U or
Regulation X issued by the FRB).



46

--------------------------------------------------------------------------------




5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of any Loan Document other than those that
have already been obtained and are in full force and effect.


5.04    Binding Effect.


Each Loan Document has been duly executed and delivered by the Borrower. Each
Loan Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.


5.05    Financial Statements; No Material Adverse Effect.


(a)    The Annual Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower as of the date thereof, including liabilities for taxes,
commitments and indebtedness.


(b)    [Reserved].


(c)    The financial statements delivered pursuant to Section 6.01(a) and (b)
have been prepared in accordance with GAAP (except as otherwise expressly noted
therein or as may be permitted under Section 6.01(a) and (b)) and present fairly
(on the basis disclosed in the footnotes to such financial statements) the
financial condition, results of operations and cash flows of the Borrower as of
the dates thereof and for the periods covered thereby.


(d)    Since the date of the Annual Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.


5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or against any of its or the United
States’ properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) are reasonably likely to be determined adversely and, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


5.07    No Default.


No Default has occurred and is continuing.



47

--------------------------------------------------------------------------------




5.08    Ownership of Property; Liens.


The Borrower or the United States has good record and marketable title in fee
simple to, valid leasehold interests in, or other right to use, all real
property used in the ordinary conduct of its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of the Borrower is subject to no
Liens, other than Permitted Liens.


5.09    Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)     Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.


(b)    The Borrower has not received any written or verbal notice from any
Governmental Authority of, or inquiry from any Governmental Authority regarding,
any violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Facilities or the Businesses, nor does any Responsible
Officer have knowledge or reason to believe that any such notice will be
received or is being threatened.


5.10    Payment of Governmental Charges.


The Borrower has paid all federal, state and local material taxes, assessments,
fees and other governmental charges of which it is aware that have been levied
or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.


5.11    ERISA Compliance.


If the Borrower or any ERISA Affiliate is subject to ERISA, then:


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Responsible Officers of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.


(b)    There are no pending or, to the knowledge of the Responsible Officers of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

48

--------------------------------------------------------------------------------




(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


5.12    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets of the Borrower subject to the provisions of
Section 7.01 or Section 7.03 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to indebtedness and within the scope of Section 8.01(e) will
be margin stock.


(b)    Neither the Borrower nor any Person Controlling the Borrower is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


5.13    Disclosure.


No written report, financial statement, certificate or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in the
light of the circumstances under which they were made, not misleading; provided
that (a) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, (b) nothing in this Agreement
shall be deemed to require the Borrower to provide the Administrative Agent or
any Lender projected financial information, except to the extent such projected
financial information might otherwise be included in Borrower’s annual and
interim financial reports and (c) if such misstatement of fact or omission of a
fact relates to a fact that could not reasonably be expected to have a Material
Adverse Effect, then the Borrower can cure such misstatement or omission by
providing modified or supplemented information.



49

--------------------------------------------------------------------------------




5.14    Compliance with Laws.


(a)    The Borrower is in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


(b)    Neither the Borrower, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the Borrower’s knowledge, any employee, Affiliate,
agent, representative or Person acting on behalf of the Borrower or of any of
its Subsidiaries, has, in the course of its actions for, or on behalf of, the
Borrower or any Subsidiary, directly or indirectly (i) used any corporate funds
of the Borrower or any such Subsidiary for any contribution, gift, entertainment
or other expenses relating to political activity, in each case, in violation of
any applicable Anti-Corruption Law, (ii) made any direct or indirect payment to
any foreign or domestic government official or employee or any other Person in
violation of any applicable Anti-Corruption Law, or (iii) violated or is in
violation, in any material respect, of any provision of applicable
Anti-Corruption Law.


(c)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
with applicable Sanctions and the Borrower and its Subsidiaries are in
compliance with applicable Sanctions in all respects. None of the Borrower, any
of its Subsidiaries, or to the Borrower’s knowledge, any director, officer,
employee, agent, or Affiliate of the Borrower or any of its Subsidiaries is a
Sanctioned Person.


(d)    The operations of the Borrower and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable Anti-Money
Laundering Laws, and no action, suit or proceeding by or before any Governmental
Authority involving the Borrower or any of its Subsidiaries with respect to any
potential material violation of any Anti-Money Laundering Law is pending or, to
the knowledge of the Borrower, threatened. The Borrower has provided to the
Lender all information regarding the Borrower and its Subsidiaries and
Affiliates necessary for the Lender to comply with applicable “know your
customer” and Anti-Money Laundering Laws and such information is true and
correct.


(e)    Neither the Borrower nor, to the knowledge of the Borrower, any director,
officer, employee, Affiliate or representative thereof, is an individual or
entity currently the subject of Sanctions, nor is the Borrower located,
organized or resident in any Designated Jurisdiction.






ARTICLE VI


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall:



50

--------------------------------------------------------------------------------




6.01    Financial Statements.


Deliver to the Administrative Agent:


(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, a balance sheet of the Borrower as of
the end of such fiscal year, and the related statements of income and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP except as expressly noted therein, audited and accompanied
by a report and opinion of Ernst & Young LLP or another independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and


(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a balance sheet of the Borrower as of the end of such fiscal quarter,
and the related statements of income and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower in accordance with GAAP except as expressly noted therein, subject only
to normal year-end audit adjustments and the absence of footnotes.


6.02    Certificates; Other Information.


Deliver to the Administrative Agent:


(a)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of the Borrower pursuant to
the terms of any indenture, loan or credit or similar agreement (other than
offering circulars issued by the Borrower in connection with bond offerings) and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;


(b)    promptly, and in any event within ten (10) Business Days after receipt
thereof by the Borrower, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of the Borrower;


(c)    promptly (and in any event, within five (5) Business Days), (i) notice of
any announcement by Moody’s of any change in the Moody’s Debt Rating or of any
suspension or withdrawal of its rating of the Borrower’s senior unsecured
long-term non-credit enhanced debt and (ii) notice of any announcement by S&P of
any change in the S&P Debt Rating or of any suspension or withdrawal of its
rating of the Borrower’s senior unsecured long-term non-credit enhanced debt;
and



51

--------------------------------------------------------------------------------




(d)    promptly, such additional information regarding the business or financial
affairs of the Borrower, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender (through the Administrative Agent) may
from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative Agent
including, the U.S. Securities and Exchange Commission’s EDGAR system or on the
www.tva.com website); provided that: the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks, Syndtrak,
Debt Domain or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”


6.03    Notices.


(a)    Promptly (and in any event, within five (5) Business Days) after
obtaining knowledge thereof, notify the Administrative Agent of the occurrence
of any Default.


(b)    Promptly (and in any event, within five (5) Business Days) after
obtaining knowledge thereof, notify the Administrative Agent of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.


(c)    Promptly (and in any event, within ten (10) Business Days) notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Borrower.

52

--------------------------------------------------------------------------------






Each notice pursuant to this Section 6.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04    Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its applicable
federal, state and local material taxes, assessments, fees and other
governmental charges upon it or its properties, income or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower.


6.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal
existence.


(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.06    Maintenance of Properties.


Maintain, preserve and protect all of its material properties and equipment
necessary in the judgment of the Borrower in the operation of its business in
good working order and condition, ordinary wear and tear excepted.


6.07    Maintenance of Insurance.


(a)    At any time the Moody’s Debt Rating is Baa1 or lower and the S&P Debt
Rating is BBB+ or lower, maintain in full force and effect insurance (including
worker’s compensation insurance, liability insurance, casualty insurance and
business interruption insurance) with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower operates.


(b)    The Borrower shall maintain in full force and effect nuclear liability
and property insurance in accordance with applicable Law.


6.08    Compliance with Laws.


Comply with the requirements of all Laws (including, without limitation, the TVA
Act) and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.



53

--------------------------------------------------------------------------------




6.09    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied, except as
otherwise expressly noted therein or in any the Annual Financial Statements and
the annual and quarterly financial statements delivered pursuant to Section
6.01, shall be made of all financial transactions and matters involving the
assets and business of the Borrower.


(b)     Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower.


6.10    Inspection Rights.


To the extent consistent with the Borrower’s safety and security procedures
(which procedures will be applied to the Administrative Agent and each Lender in
a manner consistent with the application to other Persons not employed by the
Borrower), permit representatives and independent contractors of the
Administrative Agent and each Lender, at the expense of the Administrative Agent
or such Lender, as the case may be, to visit and inspect any of the Borrower’s
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours not more than once per year,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours upon reasonable advance notice to the Borrower.


6.11    Use of Proceeds.


Use the Credit Extensions for the purposes permitted under Section 15d of the
TVA Act; provided that in no event shall the Credit Extensions be used in
contravention of any Law.


6.12    Rates and Charges.


(a)    Charge rates for power which will produce gross revenues sufficient to
provide funds for operation, maintenance, and administration of its power
system; payments to states and counties in lieu of taxes; debt service on
outstanding bonds, including provision and maintenance of reserve funds and
other funds established in connection therewith; payments to the Treasury as a
return on the Appropriation Investment; repayment to the Treasury of the
Appropriation Investment; and such additional margin as the Board may consider
desirable for investment in Power System Assets, retirement of outstanding bonds
in advance of maturity, additional reduction of Appropriation Investment, and
other purposes connected with the Borrower’s power business, having due regard
for the primary objectives of the TVA Act, including the objective that power
shall be sold at rates as low as are feasible.


(b)    For purposes of this Section 6.12, “debt service on outstanding bonds,”
as used in the above provision, shall mean for any fiscal year the sum of all
amounts required to be (i) paid during such fiscal year as interest on Evidences
of Indebtedness, (ii) accumulated in such fiscal year in any sinking or other
analogous fund provided for in connection with any Evidences of Indebtedness,
and (iii) paid in such fiscal year on account of the principal of any Evidences
of Indebtedness for the payment of which funds will not be available from
sinking or other analogous funds, from the proceeds of refunding issues, or from
other sources; provided, however, that for purposes of clause (iii) of this
provision, Bond Anticipation Obligations and renewals thereof shall be deemed to
mature in the proportions and at the times provided for paying or

54

--------------------------------------------------------------------------------




setting aside funds for the payment of the principal of the authorized bonds in
anticipation of the issuance of which such Bond Anticipation Obligations were
issued.


(c)    For purposes of this Section 6.12, the rates for power fixed by the
Borrower shall also be sufficient so that they would cover all requirements of
Section 6.12(a) hereof if, in such requirements, there were substituted for
“debt service on outstanding bonds” for any fiscal year the amount which if
applied annually for 35 years would retire, with interest at the rates
applicable thereto, the originally issued amounts of all series of bonds issued
under the Power Resolutions and other Evidences of Indebtedness, any part of
which was outstanding on October 1 of such year.


6.13    Protection of Lender’s Investment.


During each successive five-year period beginning with the five-year period
which commenced on October 1, 2010, apply Net Power Proceeds either in reduction
(directly or through payments into reserve or sinking funds) of its capital
obligations, including bonds and the Appropriation Investment, or to
reinvestment in Power Assets, at least to the extent of the combined amount of
the aggregate of the depreciation accruals and other charges representing the
amortization of capital expenditures applicable to its Power Properties plus the
net proceeds realized from any disposition of power facilities in said period.


ARTICLE VII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall not:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
Permitted Liens.


7.02    Indebtedness.


(a)    Create, incur, assume or suffer to exist any indebtedness or similar
financial obligation, except for (i) subject to section 7.02(b), indebtedness
permitted under the TVA Act and (ii) indebtedness specifically permitted to be
incurred by the Borrower under any other applicable federal Law.


(b)    Create, incur, assume or suffer to exist any bank credit facility issued
pursuant to Section 2.5 of the Basic Tennessee Valley Power Bond Resolution
adopted on October 6, 1960, as amended (“Section 2.5”), without providing the
Required Lenders the right to elect to cause the Credit Extensions under this
Agreement to also be issued pursuant to Section 2.5; provided, however, if the
Required Lenders elect to cause the Credit Extensions under this Agreement to
also be issued pursuant to Section 2.5, the Borrower shall provide to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent, including an opinion of counsel, if reasonably requested by the
Administrative Agent, that the Credit Extensions under this Agreement are issued
pursuant to Section 2.5 and further provided that the Credit Extensions under
this Agreement and Credit Extensions under the other bank credit facility will
have the same rights with respect to acceleration of amounts owed upon Default.



55

--------------------------------------------------------------------------------




(c)     Create, incur, assume or suffer to exist any indebtedness or similar
financial obligation in excess of its Debt Ceiling Availability.


7.03    Fundamental Changes; Subsidiaries.


(a)    Merge, dissolve, liquidate, consolidate with or into another Person, or
sell, lease or otherwise transfer (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.


(b)    Form or acquire any Subsidiary.


7.04    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower on the Closing Date or any business
substantially related or incidental thereto.


7.05    Use of Proceeds.


Use the Credit Extensions, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


7.06    Sanctions.


Directly or indirectly, use the proceeds of any Credit Extension or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or in any manner that
would result in a violation of Sanctions by any Person (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer or otherwise).


7.07    Anti-Corruption.


Directly or indirectly, use the proceeds of any Credit Extension or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person in furtherance of an offer, payment, promise to
pay or authorization of the payment or giving of money or anything else of
value, to any Person in violation of any Anti-Corruption Laws.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation,
including any required prepayment thereof, or (ii) within three days after the
same becomes due, any interest on any Loan or on any L/

56

--------------------------------------------------------------------------------




C Obligation, or any fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or


(b)    Specific Covenants.


(i)    The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.10 and such failure continues for five (5)
Business Days after notice thereof is provided to the Borrower by the
Administrative Agent; or


(ii)    The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.02(d), 6.03(a), 6.03(b), 6.05(a), 6.11 or Article
VII; or


(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; provided, however, that in the event that the representations made
by the Borrower in Section 5.05(a) or (b) shall be incorrect or misleading when
made or deemed made, an Event of Default shall not occur as long as (i) the
Borrower cures the misrepresentation by issuing corrected financial statements
within thirty (30) days of the date that a Responsible Officer becomes aware of
the misrepresentation or (ii) a waiver acknowledging that the misrepresentation
does not constitute an Event of Default is provided under Section 10.01 within
thirty (30) days of the date that a Responsible Officer becomes aware of the
misrepresentation; or


(e)    Cross-Acceleration to Power Resolution.


(i)    The occurrence of an “Event of Default” under, and as defined in, the
Power Resolution with respect to the payment of principal or interest on bonds,
notes and other evidences of indebtedness issued under the Power Resolution that
constitute more than five percent (5%) of the aggregate principal amount of all
bonds, notes and other evidences of indebtedness issued under the Power
Resolution; or


(ii)     The occurrence of any other “Event of Default” under, and as defined
in, the Power Resolution, the result of which is the acceleration of bonds,
notes and other evidences of indebtedness issued under the Power Resolution that
constitute the greater of (A) $1 billion or (B) more than five percent (5%) of
the aggregate principal amount of all bonds, notes and other evidences of
indebtedness issued under the Power Resolution; or


(f)    Cross Default. The occurrence of an “Event of Default” under, and as
defined in, (i) the Winter Maturity Credit Agreement dated as of December 13,
2012 among the Borrower, the lenders identified therein and The Royal Bank of
Scotland plc, as Administrative Agent, as amended, modified, supplemented,
refinanced or replaced from time to time or (ii) the Spring Maturity Credit
Agreement dated as of June 25, 2012 among the Borrower, the lenders identified
therein and The Bank of New York Mellon, as Administrative Agent, as amended,
modified, supplemented, refinanced or replaced from time to time.



57

--------------------------------------------------------------------------------




(g)    Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or


(h)    Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty days
after its issue or levy; or


(i)    Judgments. There is entered against the Borrower (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(j)    ERISA. If the Borrower or any ERISA Affiliate is subject to ERISA: (i) an
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or


(k)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or


(l)    Change of Control. The United States of America shall fail to own at
least (i) ninety percent (90%) of the equity interests of the Borrower and (ii)
ninety percent (90%) of the equity interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (it being understood that as of the Closing
Date the Borrower is a wholly owned corporate agency and instrumentality of the
United States of America); or



58

--------------------------------------------------------------------------------




(m)    Debt Ratings.


(i)    The Moody’s Debt Rating is lower than Baa3 and the S&P Debt Rating is
lower than BBB-; or


(ii)    Moody’s and S&P suspend or withdraw their rating of the Borrower’s
senior unsecured long-term non-credit enhanced debt.


8.02    Remedies Upon Event of Default.
    
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.13 and 2.14, shall be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;



59

--------------------------------------------------------------------------------




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c) and Section 2.13, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.




ARTICLE IX


ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.



60

--------------------------------------------------------------------------------




9.02    Rights and Obligations as a Lender.


(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any of its Affiliates as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


(b)    If the Person serving as the Administrative Agent hereunder is also a
Lender, such Person’s status as Administrative Agent shall not affect such
Person’s obligations as a Lender (including such Person’s obligation to fund
Loans in its capacity as a Lender).


9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, any Lender or the
L/C Issuer.



61

--------------------------------------------------------------------------------




Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or participant or
any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


9.06    Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the

62

--------------------------------------------------------------------------------




qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Borrower of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(ii) the retiring L/C Issuer shall be discharged from all of its respective
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

63

--------------------------------------------------------------------------------






9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


ARTICLE X


MISCELLANEOUS


10.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that



64

--------------------------------------------------------------------------------




(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in the Commitment of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitment is to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to (A)
amend the definition of “Default Rate,” (B) to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate, (C) to
waive the increase in the Applicable Rate set forth in the last paragraph of
Schedule 1.01 and (D) to waive the Liquidity Premium for any Borrowing,
conversion or continuation;


(iv)    change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;


(v)    change any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or


(vi)    release the Borrower from its obligations under the Loan Documents
without the written consent of each Lender;


(b)     unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
and


(c)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender

65

--------------------------------------------------------------------------------




that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow the Borrower to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.


10.02    Notices and Other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or

66

--------------------------------------------------------------------------------




communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.


(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of a Responsible Officer of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).



67

--------------------------------------------------------------------------------




10.03    No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.12), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.




10.04    Expenses; Indemnity; and Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all reasonable out‑of‑pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
single counsel for the Administrative Agent, any Lender or the L/C Issuer unless
conflicts of interests require the use of more than one counsel) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans or the Letters of Credit, including all such
reasonable out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans or the Letters of Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from,

68

--------------------------------------------------------------------------------




any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any outside counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower, or any Environmental
Liability related in any way to the Borrower, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or the L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).


(d)    Waiver of Consequential Damages, Etc.


(i)    To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and the Borrower hereby waives any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.


(ii)    To the fullest extent permitted by applicable Law, no Indemnitee shall
assert, and each Indemnitee hereby waives, any claim against the Borrower, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement

69

--------------------------------------------------------------------------------




or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Letter of Credit or the use of the proceeds thereof.


(iii)    Neither the Borrower nor any Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after the Borrower’s receipt of an invoice demanding such
payment.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.



70

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to a Lender; and



71

--------------------------------------------------------------------------------




(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and that
the Borrower will not be required to pay such processing and recordation fee
unless the assignment was requested by the Borrower. The assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee

72

--------------------------------------------------------------------------------




Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section. The
Borrower reserves the right to propose potential assignees and the Lenders agree
to consider, in their sole discretion, the Borrower’s proposed assignees.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, and without cost or expense to, the Borrower or the Administrative
Agent, sell participations to any Person (other than (i) a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person), (ii) Defaulting Lender, (iii) the
Borrower or any of the Borrower’s Affiliates and (iv) any Person that is
primarily in the business of producing or transmitting electricity) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso of Section 10.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.


(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

73

--------------------------------------------------------------------------------






(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
thirty days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and (2) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
attorneys, auditors, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto (such other party
acknowledges that it is subject to the confidentiality obligations hereunder
with respect to such Information), (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.







74

--------------------------------------------------------------------------------




For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any of its businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower,
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.


10.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C Issuer
or their respective Affiliates, irrespective of whether or not such Lender, the
L/C Issuer or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations are owed to a branch,
office or Affiliate of such Lender or the L/C Issuer different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.



75

--------------------------------------------------------------------------------




10.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by a Responsible Officer and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.13    Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

76

--------------------------------------------------------------------------------






(A)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);


(B)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(C)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(D)    such assignment does not conflict with applicable Laws; and


(E)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14    [Reserved].


10.15    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. EXCEPT FOR THOSE SECTIONS THAT SPECIFICALLY REFERENCE A
FEDERAL STATUTE OR REGULATION, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE FOREGOING
NOTWITHSTANDING, TO THE EXTENT THE FOLLOWING DEFENSES WOULD BE AVAILABLE TO THE
BORROWER UNDER FEDERAL LAW, THEN SUCH DEFENSES SHALL BE AVAILABLE TO THE
BORROWER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS: (i)
NON-LIABILITY FOR PUNITIVE DAMAGES, (ii) EXEMPTION FROM ANTI-TRUST LAWS, (iii)
THE BORROWER CANNOT BE CONTRACTUALLY BOUND BY REPRESENTATION OF AN EMPLOYEE MADE
WITHOUT ACTUAL AUTHORITY, (iv) PRESUMPTION THAT GOVERNMENT OFFICIALS HAVE ACTED
IN GOOD FAITH AND (v) LIMITATION ON THE APPLICATION OF THE DOCTRINE OF EQUITABLE
ESTOPPEL TO THE GOVERNMENT.



77

--------------------------------------------------------------------------------




(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN THE CITY AND STATE OF NEW YORK OR ANY APPELLATE COURT TAKING
APPEALS THEREFROM FOR ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.16    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.17    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that

78

--------------------------------------------------------------------------------




the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.


10.18    Statement of Borrower regarding the Bankruptcy Code of the United
States.


The Borrower takes the position that as a government agency the Borrower cannot
be a “debtor” under the Bankruptcy Code of the United States. The agreement of
the Borrower to include the Bankruptcy Code of the United States in the
definition of “Debtor Relief Laws” is not to be interpreted as a recognition,
acknowledgment or agreement by the Borrower of a contrary position.


10.19    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arranger and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower and its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


10.20    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other documented executed in connection herewith and the
transactions contemplated hereby (including any Assignment and Assumption,
amendments or other modifications, Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided further

79

--------------------------------------------------------------------------------




without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.


10.21    TVA Related Provisions.


In connection with this Agreement each Lender agrees to comply with (i) the
Affirmative Action for Disabled Veterans and Veterans of the Vietnam-Era clause,
41 C.F.R. § 60-250.4, (ii) the Affirmative Action for Handicapped Workers
clause, 41 C.F.R. § 60-741.4, (iii) the Equal Opportunity clause, 41 C.F.R. §
60-1.4, and all amendments to these clauses and all applicable regulations,
rules, and orders issued thereunder. Each Lender that executes this Agreement,
and each Lender that becomes a party to this Agreement by execution of an
Assignment and Assumption, agrees that upon its execution of this Agreement or
such Assignment and Assumption, as applicable, it shall be deemed to have
executed the Certification for Contracts, Grants, Loans, and Cooperative
Agreements attached hereto Exhibit 10.21.






[SIGNATURE PAGES FOLLOW]



80

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this February 2020 Maturity
Credit Agreement to be duly executed as of the date first above written.




 
 
BORROWER:    
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By: /s/ Rebecca L. Jones                        
 
     Name: Rebecca Jones
 
     Title: Director, Treasury Management
 
 





[SIGNATURE PAGES CONTINUE]













































































--------------------------------------------------------------------------------








 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By: /s/ John M. Hall                        
 
     Name: John M. Hall
 
     Title: Senior Vice President
 
 



 
 
LENDERS:
BANK OF AMERICA, N.A., as a Lender and L/C Issuer
 
 
 
 
 
By: /s/ John M. Hall                        
 
     Name: John M. Hall
 
     Title: Senior Vice President
 
 










































































--------------------------------------------------------------------------------








Schedule 1.01


PRICING GRID




Pricing
Tier
S&P
Debt Rating
Moody’s
Debt Rating
LIBOR Rate Loans
Base Rate Loans
Commitment Fee
Letter of Credit Fee
 
 
 
 
 
 
 
1
AAA
Aaa
0.300%
0.300%
0.125%
0.300%
2
AA+
Aa1
0.500%
0.500%
0.200%
0.500%
3
AA
Aa2
0.550%
0.550%
0.250%
0.550%
4
AA-
Aa3
0.650%
0.650%
0.300%
0.650%
5
A+
A1
0.800%
0.800%
0.350%
0.800%
6
A
A2
0.950%
0.950%
0.400%
0.950%
7
A-
A3
1.125%
1.125%
0.450%
1.125%



Notwithstanding the foregoing, at any time that either the Moody’s Debt Rating
is lower than A3 or the S&P Debt Rating is lower than A-, the Applicable Rate
shall be increased to (a) with respect to the LIBOR Rate Loans and the Letter of
Credit Fee, one and one-half percent (1.50%), (b) with respect to Base Rate
Loans, one and one-half percent (1.50%) and (c) with respect to the Commitment
Fee, one-half of one percent (0.50%).

























































--------------------------------------------------------------------------------








Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Applicable Percentage
Commitment
 
 
 
Bank of America, N.A.
100.000000000%
$500,000,000
 
 
 
Total
100.000000000%
$500,000,000


















































































--------------------------------------------------------------------------------








Schedule 2.03


EXISTING LETTER OF CREDIT


L/C Number
Date of Issuance
Expiration Date
Face Amount
Beneficiary
68044485
05/15/2009
11/17/2015
$500,000,000.00
JP Morgan Chase Bank, N.A.






















































































--------------------------------------------------------------------------------








Schedule 7.01


OTHER PERMITTED LIENS


None



























































































--------------------------------------------------------------------------------








Schedule 10.02


CERTAIN ADDRESSES FOR NOTICES


1.    To the Borrower:


Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, TN 37902
Attention:    Treasurer
Telephone:    865-632-3366
Facsimile:    865-632-6597


2.    To the Administrative Agent:


Bank of America, N.A.
550 W. Main Street
Suite 800
Knoxville, TN 37902
Attention:     John M. Hall
Telephone:     (865) 244-3272
Facsimile:    (312) 453-6260
Email:        john.m.hall@baml.com


With a copy to:


Bank of America, N.A.
550 W. Main Street
Suite 800
Knoxville, TN 37902
Attention:     Doris R. Phillips
Telephone:     (865) 244-3268
Facsimile:    (865) 244-3275
Email:        doris.r.phillips@baml.com




Wire Instructions:


Bank of America, N.A.
New York, NY
ABA #: 026-009-593
Account #: 136-621-100-10000
Account Name: Tennessee Valley Authority
Reference: 71-836225















--------------------------------------------------------------------------------








3.    Bank of America, N.A., in its capacity as L/C Issuer:


Bank of America, N.A.
550 W. Main Street
Suite 800
Knoxville, TN 37902
Attention:     John M. Hall
Telephone:     (865) 244-3272
Facsimile:    (312) 453-6260
Email:        john.m.hall@baml.com


With a copy to:


Bank of America, N.A.
550 W. Main Street
Suite 800
Knoxville, TN 37902
Attention:     Doris R. Phillips
Telephone:     (865) 244-3268
Facsimile:    (865) 244-3275
Email:        doris.r.phillips@baml.com





























































--------------------------------------------------------------------------------








Exhibit 2.02


FORM OF LOAN NOTICE


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent


Re:
February 2020 Maturity Credit Agreement (as amended, modified and supplemented
from time to time, the "Credit Agreement") dated as of August 7, 2015 among
Tennessee Valley Authority, a wholly owned corporate agency and instrumentality
of the United States of America (the "Borrower"), the Lenders from time to time
party thereto and Bank of America, N.A., as a Lender and as Administrative
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):


__ A Borrowing of Loans


__ A conversion or continuation of Loans


1.    On ___________ (a Business Day).


2.    In the amount of $ ___________.


3.    Comprised of ___________.        
[Type of Loan requested]


4.    For LIBOR Rate Loans: with an Interest Period of _____ months.


With respect to any Borrowing requested herein, the undersigned Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the proviso to the first sentence of Section 2.01 of the Credit Agreement and
(ii) each of the conditions set forth in Section 4.02 of the Credit Agreement
have been satisfied on and as of the date of such Borrowing.
 
 
 
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By:                                      
 
     Name:
 
     Title:
 
 












--------------------------------------------------------------------------------








Exhibit 2.10


FORM OF NOTE


________, 20__


FOR VALUE RECEIVED, TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency
and instrumentality of the United States of America (the "Borrower"), hereby
promises to pay to _____________________ or registered assigns (the "Lender"),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under the February 2020 Maturity Credit Agreement, dated as of
August 7, 2015 (as amended, modified and supplemented from time to time, the
"Credit Agreement") among the Borrower, the Lenders from time to time party
thereto and Bank of America, N.A., as a Lender and as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[Signature Page Follows]























--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Note as of the date set
forth above.




 
 
 
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By:                                      
 
     Name:
 
     Title:
 
 



                        

































--------------------------------------------------------------------------------








Exhibit 10.06


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender] 1]


3.    Borrower:        Tennessee Valley Authority


4.    Agent:            Bank of America, N.A., as the administrative agent


5. Credit Agreement:
February 2020 Maturity Credit Agreement dated as of August 7, 2015 among
Borrower, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent



6.     Assigned Interest:    ______________________________










    


1 Select as applicable.



--------------------------------------------------------------------------------








Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
 
 
 
 
 
 
























































































--------------------------------------------------------------------------------








[7.    Trade Date: ______________]


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:                                      
 
     Name:
 
     Title:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:                                      
 
     Name:
 
     Title:

                
[Consented to and]2 Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By:                                      
 
     Name:
 
     Title:
 



[Consented to:]3 
[BANK OF AMERICA, N.A., as L/C Issuer]
 
 
 
By:                                      
 
     Name:
 
     Title:
 



TENNESSEE VALLEY AUTHORITY
 
 
 
By:                                      
 
     Name:
 
     Title:
 



2 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. Accepted:


3 To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------








Title:ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------








Exhibit 10.21


Certification for Contracts, Grants, Loans, and Cooperative Agreements


The undersigned certifies, to the best of his or her knowledge and belief, that:


(1) No federal appropriated funds have been paid or will be paid by or on behalf
of the undersigned to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.


(2) If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, "Disclosure of Lobbying Activities," in accordance
with its instructions.


(3) The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans, and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.


This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by 31 U.S.C. § l352. Any person who fails to file the required
certification shall be subject to a civil penalty of not less than $10,000 and
not more than $100,000 for each such failure.





